FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT



THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

(this "Amendment"), made and entered into as of March 18, 2002, by and between
FAIRFIELD MANUFACTURING COMPANY, INC., a Delaware corporation ("Borrower"), and
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as successor by
merger to General Electric Capital Corporation, a New York corporation ("GE
Capital"), as sole "Lender" under the "Loan Agreement" hereinafter referred to
and as agent for itself and the other "Lenders" who may hereafter become parties
to the Loan Agreement (GE Capital, in such capacity, the "Agent").



RECITALS

:



A. Borrower and GE Capital, as a Lender and as Agent, are parties to a certain
Amended and Restated Loan Agreement, dated as of December 30, 1999 (as amended
to date, the "Loan Agreement"; capitalized terms used herein and not defined
herein shall have the meanings assigned to them in the Loan Agreement), pursuant
to which GE Capital, as sole Lender thereunder, makes certain financial
accommodations to Borrower.

B. Borrower has requested that GE Capital as Agent and sole Lender, agree to
amend the Fixed Charge Coverage Ratio covenant set forth at Section 6.21 of the
Loan Agreement and, subject to the term and conditions set forth herein, GE
Capital is willing to do so.

In consideration of the premises and the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

Amendment to Section 6.21 of the Loan Agreement

. Section 6.21 of the Credit Agreement is hereby amended by changing the
required ratio of Consolidated Cash Flow to Consolidated Fixed Charges for the
Fiscal Quarter ending December 31, 2002 (based on the period of four Fiscal
Quarters ending on such date) from 1.00:1.00 to .75:1.00.



Amendment to Section 6.23 to the Loan Agreement

. The Loan Agreement is hereby further amended by deleting Section 6.23 thereof
in its entirety and substituting in lieu thereof the following revised
Section 6.23:



6.23 Minimum Excess Availability. Borrower shall maintain at all times "Excess
Availability" of at least Seven Million Dollars ($7,000,000); provided that such
minimum Excess Availability shall increase to Ten Million Dollars ($10,000,000)
at all times from and after December 31, 2002 when Borrower's Consolidated Fixed
Charge Coverage Ratio (calculated as provided in Section 6.21) is less than
1.00:1.00 (but without limitation of the Agent's and Lenders' other rights and
remedies hereunder in the event that Borrower fails to comply with the
requirements of Section 6.21). For purposes hereof, "Excess Availability" shall
mean, at any time, an amount equal to (a) the Borrowing Base minus (b) the sum
of all outstanding Advances plus the aggregate face amount of all outstanding
Letters of Credit.

Amendment Fee

. In consideration of the amendments set forth herein, Borrower shall pay to
Lenders an amendment fee in the amount of $15,000 upon the execution hereof by
the Lenders.



Other Agreements

Except as set forth expressly herein and above, all terms of the Loan Agreement
and the other Loan Documents shall be and remain in full force and effect and
shall constitute the legal, valid, binding and enforceable obligations of
Borrower to the Agent and Lenders. In furtherance of the foregoing, Borrower
acknowledges that from and after the date hereof, it shall continue to be bound
by all provisions of the Loan Agreement as amended hereby. To the extent any
terms and conditions in any of the other Loan Documents shall contradict or be
in conflict with any terms or conditions of the Loan Agreement, after giving
effect to this Amendment, such terms and conditions are hereby deemed modified
and amended accordingly to reflect the terms and conditions of the Loan
Agreement as modified and amended hereby.

Borrower agrees to pay on demand the reasonable fees and out-of-pocket expenses
of counsel to GE Capital incurred in connection with the preparation, execution,
delivery and enforcement of this Amendment, the closing hereof, and any other
transactions contemplated hereby.

To induce the Agent and Lenders to enter into this Amendment, Borrower hereby
acknowledges and agrees that, as of the date hereof, there exists no right of
offset, defense or counterclaim in favor of Borrower as against the Agent or
Lenders with respect to the Obligations.

This Amendment shall be governed by, and construed in accordance with the laws
of the State of New York applicable to contracts made and performed in such
State and all applicable laws of the United States of America.

This Amendment may be executed in two or more counterparts, all of which shall
constitute one and the same agreement.



IN WITNESS WHEREOF

, the parties hereto have caused this Amendment to be executed by their
respective officers thereunto duly authorized, as of the date first above
written.



FAIRFIELD MANUFACTURING

COMPANY, INC.

 

By:

Richard A. Bush

Vice President-Chief Financial Officer

 

GENERAL ELECTRIC CAPITAL

CORPORATION, as Agent

 

By:

Name:

Title:

 

GENERAL ELECTRIC CAPITAL

CORPORATION, as Lender

 

By:

Name:

Title:

 

 

ACKNOWLEDGMENT OF GUARANTOR



The undersigned, T-H Licensing, Inc., hereby (a) acknowledges its receipt of a
copy of and consents to the within and foregoing amendment, (b) agrees to be
bound by the provisions thereof and (c) acknowledges and agrees that the
Subsidiary Guaranty, the Subsidiary Security Agreement and all other Loan
Documents to which the undersigned is a party shall continue in full force and
effect from and after the execution and delivery of the within and foregoing
Amendment without diminution or impairment.

IN WITNESS WHEREOF

, the undersigned has set its hand as of the 18th day of March, 2002.



T-H LICENSING, INC.



By:

Name:

Title:



ACKNOWLEDGMENT OF LANCER



The undersigned, Lancer Industries Inc., hereby (a) acknowledges its receipt of
a copy of and consents to the within and foregoing amendment, (b) agrees to be
bound by the provisions thereof and (c) acknowledges and agrees that the Lancer
Pledge Agreement shall continue in full force and effect from and after the
execution and delivery of the within and foregoing Amendment without diminution
or impairment.

IN WITNESS WHEREOF

, the undersigned has set its hand as of the 18th day of March, 2002.



LANCER INDUSTRIES INC.



By:

Name:

Title: